Citation Nr: 0632727	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  03-28 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a shell fragment wound of the left knee with 
traumatic arthritis.

3.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran has confirmed active duty service from January 
1938 to October 1945, and from February 1950 to November 
1953.  Service is also reported from October 1945 to February 
1950, but unable to be verified by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) special claims processing 
unit in Cleveland, Ohio on behalf of the New Orleans, 
Louisiana Regional Office (RO), which denied entitlement to 
service connection for tinnitus, and granted an initial 10 
percent rating for the left knee disability.

In March 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the veteran's 
tinnitus is related to his service. 

2.  Prior to May 1, 2005, the veteran's left knee disability 
was manifested by normal extension and limitation of flexion 
to 98 degrees, with slight instability.

3.  From May 1, 2005, the veteran's left knee disability has 
been manifested by limitation of extension to 10 degrees, 
limitation of flexion to 68 degrees, with significant 
functional loss due to pain on repetitive motion, and 
moderate instability.  





CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, tinnitus was 
incurred in his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left knee with 
traumatic arthritis are not met prior to May 1, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010 (2006).

3.  The criteria for a 20 percent rating for residuals of a 
shell fragment wound of the left knee with traumatic 
arthritis are met from May 1, 2005.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5261 
(2006).

4.  The criteria for a rating in excess of 10 percent for 
instability of the left knee are not met prior to May 1, 
2005.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2006).

5. The criteria for a 20 percent rating for instability of 
the left knee are met from May 1, 2005.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January and February 2002, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, prior to the adjudication of the original 
claim, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  After the veteran appealed his initial 
ratings, he was also instructed on the information and 
evidence necessary to substantiate claims for increased 
ratings.  In March 2005, the veteran was instructed to submit 
any evidence in his possession that pertained to his claims.  
The AOJ also provided notice with respect to the initial 
disability rating and effective date elements of the claims 
in April 2006.  Although these latter notices were delivered 
after the initial adjudication of the claims, the AOJ 
subsequently readjudicated the claims based on all the 
evidence in October 2005 and again in July 2006, without 
taint from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and the late notices did not affect the essential 
fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Although the 
veteran's complete service medical records are unavailable, 
efforts to reconstruct them were made to some avail.  Those 
records have been associated with the claims file.  All 
relevant treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claims.

Service Connection

The veteran seeks service connection for tinnitus, which he 
contends is the result of the explosion in service which 
caused his already service-connected shell fragment wounds 
to, among other areas, his head.  In order to establish 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2006); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The evidence establishes a current diagnosis of tinnitus.  
See VA examination, dated in May 2005.  The record also 
confirms that the veteran served in combat during his active 
duty, and received wounds to the face.  See Surgeon General's 
Office record, dated in May 1945, noting battle casualty 
status.  The veteran's lay testimony of additional injuries 
sustained at that time is therefore sufficient to establish 
an in-service incurrence, so long as it is consistent with 
the circumstances, conditions, or hardships of that service.  
38 U.S.C.A. § 1154(b) (West 2002).   He contends that he had 
ringing of the ears after this incident.  This is consistent 
with his service in a war zone.

The question remains whether the evidence establishes a 
medical nexus between the veteran's tinnitus and the incident 
of ringing in his ears during service.  On that point, in 
April 2006, a VA physician reviewed the veteran's claims file 
and specifically the results of an audio and ear disease 
examination conducted in May 2005.  He explained that noise 
exposure over time can cause hearing loss and resultant 
tinnitus.  The record confirms that the veteran had 
significant noise exposure in service, and minimal post-
service exposure.  The physician essentially opined that the 
veteran's tinnitus was as likely to have been caused by his 
combat experience as it was the result of the cumulative 
effect of hearing loss over his lifetime.  

This is the sole competent opinion offered on the question of 
etiology.  It is credible as it was rendered by a medical 
professional who had full access to the claims file.  His 
review formed the basis of the opinion.  Absent evidence to 
the contrary, the Board is not in a position to question it.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In this case, the opinion represents, in and 
of itself, an equipoise of positions, as it gives equal 
weight to a finding of service and non-service relation.  
Giving the veteran the benefit of the doubt, his tinnitus was 
incurred in service.




Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's left knee disability is currently rated at 10 
percent for arthritis, under DC 5010-5260, and 10 percent for 
instability, under DC 5257.  The rating of the service-
connected scar associated with this disability is no longer 
on appeal.  See veteran's statement, dated in July 2006, 
withdrawing the appeal.  

Arthritis Rating

DC 5010 directs that arthritis due to trauma be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under that code, the Schedule directs that degenerative 
arthritis that has been established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  It further states that when the limitation of 
motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

X-ray studies of record confirm degenerative joint disease of 
the left knee.  See VA x-ray report dated in May 2005.  Thus, 
DCs 5010 and 5003 are applicable, and direct the Board's 
attention to DCs 5261 and 5260 for limitation of motion 
referable to the knee.  

For a rating of 20 percent or higher under DC 5261, there 
must be limitation of extension of the leg to 15 degrees or 
more.  38 C.F.R. § 4.71a, DC 5261.   The veteran's range of 
motion was tested on two occasions during the appellate 
period.  In September 2002, he had full (normal) extension at 
zero degrees.  In May 2005, however, his ability to extend 
his leg lessened.  Extension was limited to 10 degrees, with 
significant pain on repetitive motion.  In fact, the veteran 
was not able to extend at all on the fourth attempt due to 
pain.  Such functional loss creates a disability picture that 
more nearly approximates the higher rating of 20 percent as 
of the date of the examination which showed the worsened 
extension, that is, May 1, 2005.  Because that functional 
loss was not noted prior to this examination, the higher 
rating cannot be granted prior to that date.

Alternatively, in order to assign a rating in excess of 10 
percent under DC 5260, flexion of the leg must be limited to 
30 degrees or less.  38 C.F.R. § 4.71a, DC 5260.  On the 
September 2002 exam, the veteran had 98 degrees out of a 
possible 140 degrees of flexion.  While this does reflect 
motion less than normal, it does not meet the minimum 
requirements for a non-compensable rating based on limitation 
of flexion.  The veteran did experience more severe 
limitation of flexion on his May 2005 examination, where he 
reached 68 degrees with significant pain.  This pain severely 
limited his range of motion on further repetitive testing.  
As such, when considered in the context of this additional 
functional loss, the veteran's flexion would meet the 
requirements for a noncompensable rating under DC 5260 (for 
flexion limited to 60 degrees).  Still, this does not warrant 
a rating higher than the 10 percent currently assigned.  

In sum, prior to May 1, 2005, the veteran's limitation of 
extension and flexion of the left leg would be noncompensable 
under the Schedule.  Therefore, the 10 percent rating under 
DC 5010 is most appropriate.  However, as of May 1, 2005, the 
veteran's limitation of extension warrants a 20 percent 
rating.  Therefore, an increased rating under DC 5010-5261 is 
appropriate as of that date. 






Instability Rating

Referable to the rating for instability, DC 5257 requires 
moderate or severe lateral instability to warrant an 
evaluation in excess of 10 percent.  38 C.F.R. § 4.71a, DC 
5257.  

The established separate ratings for arthritis and 
instability are appropriate in this case.  A claimant who has 
both arthritis and instability of a knee may be granted 
separate evaluations without violating the rule against 
pyramiding in 38 C.F.R. § 4.14.  However, any such separate 
rating must be based on additional disabling symptomatology.  
That is to say that separate evaluations are appropriate so 
long as there is evidence of limitation of motion that meets 
the requirements of the zero percent level under either DC 
5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 
14, 1998).

The veteran's ranges of motion by themselves did not meet the 
requirements of the zero percent level prior to May 2005, 
which require that flexion be limited to 60 degrees or less, 
or that extension be limited to 5 degrees or more.  However, 
when the veteran's functional loss is considered, the 
noncompensable rating for limitation of extension is 
warranted.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2006); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

Regarding the level of instability, the veteran reported in 
outpatient clinical records dated in May 2001 and January 
2002, and on the September 2002 exam, that he comes close to 
falling, not quite monthly, but several times a year.  
Anterior and posterior drawer tests, as well as McMurray 
testing, which all test for stability of the ligaments, were 
negative.  On examination in May 2005, however, the veteran 
reported problems with frequent falling.  It is unclear 
whether objective testing was accomplished; however, the 
examiner did note "Instability: Yes, due to pain the knee 
gives way."  The veteran also reported being able to walk 
about one quarter mile, but no further, due to pain and 
giving way.  Given his limitation due to pain on repetitive 
motion, and his report of actual frequent falling (as opposed 
to near falling), this level of severity more nearly 
approximates that contemplated by the 20 percent category, 
that of moderate instability.  Because this was not 
demonstrated prior to the May 2005 examination, the increased 
rating is granted as of the date of the exam.

ORDER

Service connection for tinnitus is granted.

Entitlement to a rating in excess of 10 percent, prior to May 
1, 2005, for residuals of a shell fragment wound of the left 
knee with traumatic arthritis is denied.

Entitlement to a 20 percent rating for residuals of a shell 
fragment wound of the left knee with traumatic arthritis is 
granted from May 1, 2005, subject to regulations applicable 
to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent, prior to May 
1, 2005, for instability of the left knee is denied.

Entitlement to a 20 percent rating for instability of the 
left knee is granted from May 1, 2005, subject to regulations 
applicable to the payment of monetary benefits.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


